Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 15 January 2021, in which claims 34-45 have been cancelled, and new claims 46-51 have been added, is acknowledged. 
Applicant’s Supplemental amendment, submitted on March 23, 2021, in which claims 46, 50 and 51 have been amended, and claims 47, 48 have been cancelled, is acknowledged.
 Claims 46, 49-51 are pending in the instant application.
Claims 46, 49-51 are being examined herewith.
Response to arguments of 15 January 2021
 	In view of Applicant’s amendment of 15 January 2021, all the rejections to claims 34-45 are herein withdrawn. Claims 34-45 have been cancelled. 
However, the examiner notes that the rejection made to claims 34-45 under 35 U.S.C. 103 over Alam et al. (US 4,879,286) and Palepu et al. (US 2015/0320775) is relevant to newly added claims 46, 49-51. The examiner notes that the closest cited prior art by Palepu and Alam teach compositions comprising cyclophosphamide dissolved in ethanol, or in PEG or in propylene glycol (Palepu), and compositions comprising cyclophosphamide dissolved in a mixture of PEG and propylene glycol (Alam). 
On 23 March 2021, Applicant has amended claim 46 to be drawn to a stable parenteral formulation of cyclophosphamide comprising 
i) cyclophosphamide in a concentration of about 12% to about 23% based on total formulation weight;

iii) both polyethylene glycol and propylene glycol, wherein a polyethylene glycol to propylene glycol mass ratio is between approximately 1.0: 1.0 to approximately 2.0:1.0; and 
iv) about 3.4 % to about 8.8 % based on total formulation weight of polyethylene glycol  v) about 3.4 % to about 4.4 % based on total formulation weight of propylene glycol […].
Applicant’s arguments (Remarks of 15 January 2021, pages 4-6) against the rejection of claims 34-45 under 35 U.S.C. 103 over Alam and Palepu, have been considered.
The examiner notes that the column entitled “Claimed range” on page 4, Response of 15 January 2021, contains concentration ranges that have no support in the Specification as filed. The examiner has extensively discussed the issue of new matter with Attorney Iyer during the Applicant initiated interview of 22 March 2021 (summary attached). As a result, Attorney Iyer submitted on 23 March 2021 a Supplemental response containing amended claims. The amended claims of 23 March 2021 find support in formulations Example 2 and Example 6 of the Specification; the values calculated for the concentrations are rounded: a calculated cyclophosphamide concentration of 22.62% in Example 6 is “about 23%” in claim 46; a calculated concentration of 3.39% propylene glycol in Example 6 is “about 3.4%” in claim 46; a calculated concentration of 4.41% propylene glycol in Example 2 is “about 4.4%” in instant claim 46.
The Declaration under 37 CFR 1.132, signed by Kocherlakota Chandrashekhar, co-inventor, submitted on 15 January 2021, is acknowledged. 
	The data in the Declaration of 15 January 2021, point 9, Table, correspond to liquid cyclophosphamide formulations, namely Example 2, and Example 6 (both part of the Specification as filed), as well as formulation 90:5:5, which are all encompassed by the instant claims. 

compared to liquid cyclophosphamide formulations containing cyclophosphamide dissolved in ethanol (taught by Palepu),
or compared to cyclophosphamide liquid formulation of cyclophosphamide containing propylene glycol and water (Alam formulation 1); propylene glycol, glycerine and water (Alam formulation 7); or cyclophosphamide dissolved in polyethylene glycol and propylene glycol in a mass ratio of 1 : 4 (Alam, formulation 11).
The results presented in Tables, pages 4-5, Declaration of 15 January 2021, show unexpected stability with the instantly claimed formulations, compared to that achieved with formulations taught by the prior art by Palepu and Alam. Thus, a liquid parenteral formulation of cyclophosphamide of instant claims 46, 49-51 is not rendered obvious by Alam et al. (US 4,879,286) and Palepu et al. (US 2015/0320775).

Allowable Subject Matter
Claims 46, 49-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Alam et al. (US 4,879,286 of 7 November 1989, cited in PTO-892 of 4 September 2018) and Palepu et al. (US 2015/0320775, priority from U.S. Provisional Patent Application 
 Alam (US 4,879,286) teaches stable solutions of cyclophosphamide for parenteral administration prepared by dissolving cyclophosphamide in a solution containing an organic solvent (column 3, lines 4-10). Alam teaches (column 4, lines 25-48) that, in cyclophosphamide liquid formulations, 100% organic vehicle shows unexpected increased stability; and
a 80/20 mixture of propylene glycol/polyethylene glycol imparts the most improved stability (formulations 10, 11, Table 1, column 5).
Alam specifically teaches a liquid parenteral formulation of cyclophosphamide (formulation 11, Table 1, column 5), which consists of 100 mg/ml cyclophosphamide (approx. 10% wt.), dissolved in 80% propylene glycol and 20% polyethylene glycol, as the most stable formulation of cyclophosphamide of the invention (Tables 2-5), with a minimum shelf life of 12 months when stored under refrigeration (column 5, lines 43-45). Alam further teaches that the desired stability of cyclophosphamide will also be achieved with the formulations of the invention in combination with ethanol, where ethanol is present at 10-30% based on the total weight of the formulation (column 4, lines 43-48).
Palepu (US 2015/0320775) teaches [0033] pharmaceutical formulations prepared by dissolving cyclophosphamide in pharmaceutical solvents. Palepu teaches [0033] that the solubility of cyclophosphamide monohydrate is in excess of 500 mg/ml in each of propylene glycol, polyethylene glycol and ethanol as pharmaceutical solvents. Palepu teaches [0035] that the stability of cyclophosphamide in pure ethanol was significantly better compared to the stability of cyclophosphamide in either PG or PEG400 as sole solvents.

	Applicant has shown (Tables, pages 4-5, Declaration of 15 January 2021), in a side-by-side comparison, that better stability (less impurities formed and smaller % assay drop after 1 week at 40 °C) is achieved with liquid parenteral formulations of cyclophosphamide (Example 2, and formulation 90:5:5) containing ethanol (70% or 75%), polyethylene glycol and propylene glycol in mass ratio 2 :1 or 1:1, present in concentrations within the instantly claimed ranges,
compared to liquid cyclophosphamide formulations containing cyclophosphamide dissolved in ethanol (taught by Palepu),
or compared to cyclophosphamide liquid formulations of cyclophosphamide containing propylene glycol and water (Alam formulation 1); propylene glycol, glycerine and water (Alam formulation 7); or cyclophosphamide dissolved in polyethylene glycol and propylene glycol in a mass ratio of 1 : 4 (Alam, formulation 11).
 	 Applicant has also shown that better stability (% assay drop after 1 week at 40 °C is 0 % (Example 2) or 3.3 % (formulation 90:5:5, Table page 5, Declaration of 15 January 2021)) is achieved with liquid parenteral formulations of cyclophosphamide (Example 2, and formulation 90:5:5) containing ethanol (70% or 75%), polyethylene glycol and propylene glycol in mass ratio 2 :1 or 1:1, present in concentrations within the instantly claimed ranges,
compared to cyclophosphamide liquid formulations containing ethanol 10% - 30% added to a mixture of polyethylene glycol and propylene glycol in a mass ratio of 1 : 4 (taught by Alam column 4, lines 43-48; see formulations in Table 1, Declaration of 21 April 2020, stability data in Table 3, Declaration of 21 April 2020, showing % assay drop of 9.3%, 8.3%, 8.1%, respectively).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.